Citation Nr: 1450995	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1941 to July 1943.  The appellant is the deceased Veteran's adult son. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho that denied the claim.

The appellant appeared at a local hearing in May 2010 before an RO decision review officer.  A transcript of the hearing testimony is associated with the claims file.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  The Veteran died in March 2008.

2.  VA received the appellant's claim more than one year after the Veteran's death. 

3.  At the time of his death, the Veteran was entitled to a nonservice-connected pension.
4.  The Veteran had no appeal, claim, or income verification/medical expenses report pending with VA at the time of his death.

5.  The appellant is the Veteran's son, and he was born in June 1946.


CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b); 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.57, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent the VCAA may apply to the appellant's claim, an August 2009 RO letter informed the appellant the reasons and bases for the actions of the RO.  He makes no assertion of a lack of assistance or of being unaware.  Hence, the Board finds VA complied with the VCAA notice and assistance requirements, and further discussion would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Legal Requirements

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

For VA purposes a "child" is defined as an unmarried natural or adopted child of the Veteran under the age of 18, or between the ages of 18 and 23 while pursuing a course of instruction at an educational institution.  38 C.F.R. § 3.57.  

Analysis

The appellant reported in his claim for accrued benefits that he was the Veteran's son and he was born in June 1946.  As such, he was over the age of 23 at the time of the Veteran's death and did not meet the definition of a child.  38 C.F.R. § 3.57.

The Veteran died on March [redacted], 2008.  VA received the appellant's claim for accrued benefits on May 25, 2009.  Hence, the claim was not timely.  38 C.F.R. § 3.1000(c).

In his written submissions and hearing testimony, the appellant asserted that each year, the Veteran had medical expenses; and, each year he submitted a claim to have his countable income reduced by the amount of his medical expenses.  Per the appellant, the Veteran in fact had medical expenses in 2007 as in prior years.  At the time of the Veteran's death in March 2008, however, he had not filed a claim to have his countable income for 2007 reduced by the amount of his medical expenses.  The appellant does not dispute this fact.

In July 2008, VA received a claim from the appellant in his capacity as the Veteran's executor.  The claim was to have the Veteran's countable income reduced by his medical expenses.  The appellant contends that, other than the fact the Veteran died, the circumstances in 2008 were no different than in 2007; that is, had the Veteran remained alive, he would have file the claim.  The appellant filed a formal accrued benefits claim in May 2009.
The benefit sought on appeal cannot here be granted.  The accrued benefits claim was not timely, as it was received more than one year after the Veteran's death.  Timeliness aside, in as much as he had not in fact filed a claim to have his countable income for 2007 reduced by his medical expenses, he had no claim or appeal pending with VA at the time of his death.  Although the appellant is the legal representative of the Veteran's estate, he has no standing with VA to create a claim on the Veteran's behalf that did not exist at the time the Veteran died.

In light of all of the above, the Board is constrained to deny the claim.  38 C.F.R. § 3.1000.


ORDER

Entitlement to payment of accrued benefits is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


